Per Curiam,
The order made by the learned court below was necessary to be made in order to protect the appellees from a palpable fraud, and it was entirely within the powers of the court under the act of April 22, 1856. When the leases were made the lessor remained the owner of the fee subject to the operation of the leases. The estate of the owner of the fee therefore was bound to contribute first to the liquidation of the debt, which bound both the fee and the leasehold estates. An unsuccessful effort was made to destroy the leaseholds by means of the judgments, which antedated the leases. When the appellees acquired the ownership of those judgments by having paid full value in cash for them, they had a right to have such use of them made as would protect their leaseholds, and therefore had an equity to have the estate of the defendant in the judgments sold in the inverse order of the conveyances made by him. The act of 1856 gives the most ample power to the courts to administer full equitable relief in such circumstances. It says: “ And the court shall have power to direct to what uses the said judgment shall be assigned, and, when assigned, direct all executions thereupon so as to subserve the rights and equities of all parties whose real estate shall be liable thereto; and if the plaintiff shall refuse to accept his debt and make such assignment of his judgment, the executions thereupon in the hands of the plaintiff shall be so controlled and directed by the court as to subserve said rights and equities.” The fee of the defendant in the judgments was subject to the leaseholds of the appellees, but the judgments antedated the leases, and if they were literally executed the leases would be destroyed. Having acquired the ownership of the judgments by full payment for them, the defendant is not harmed, and the appellees are saved against loss by selling the defendant’s fee subject to the leases, as that was precisely the way the defendant held the land when the leases were made. His interest then was the fee subject to the leases, and the sale of that precise interest was what was ordered by the learned court below. Reigle v. Sieger, 2 P. *149& W. 340, and its cognate cases have nothing to do with this question. They simply prohibit a reservation by the sheriff of an interest for the defendant in a sale upon a vend. ex. The appellees were compelled to pay a large sum for the acquisition of liens prior to their leases. They have a right to have that money back out of the defendant’s remaining fee in the land without a sacrifice of their leases, and that is exactly what was given them by the order of the court below.
The order of the court below is affirmed at the costs of the appellant.